Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    373
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    589
    media_image2.png
    Greyscale

	in all the claims which are not found in the prior art references. 
On previous final rejection 09.29/2021, Examiner disposition of claims 12 and 14-15 allowed are not found in the prior art references.
Examiner reviewed the teaching of following prior arts:
Haraguchi (JP01303047) teaches A rotating shaft 16 is supported to a housing 13 by bearings 14 and 15. A rotor 17 is secured to the rotating shaft 16. Onto the outside circumferential end of the rotor 17 a frictional member 20 of a non-magnetic material is secured, axial one end face of which constitutes the 1st friction surface 21. A frictional member 22 is arranged circumferentially to the housing 13 at an interval and the 2nd friction surface 23 is formed opposite the 1st friction surface 21. This 2nd friction surface 23 comes into contact with the 1st friction surface and is alienated from it 
Morishima et al. (JP2008051093) teaches valve timing regulator 1 is provided with a rotor 130 imparted with a brake torque in response to viscosity of a magnetic viscous fluid 150, by contacting with the viscosity-variable magnetic viscous fluid 150, a solenoid coil 140 and an electrification control circuit 160 for controlling variably the viscosity of the magnetic viscous fluid 150, and a phase regulation mechanism 8 for regulating a relative phase between a crankshaft of an internal combustion engine and a cam shaft thereof, according to the brake torque input from the rotor 130, but Morishima et al. doesn’t teaches a yoke surrounding the solenoid module, wherein a length of an inner ring of the yoke is smaller than a length of an outer ring of the yoke, and wherein a length of a first end of the second friction member facing to the inner ring of the yoke is longer than a length of a second end of the second friction member facing to the outer ring of the yoke as claimed in claims 1 and 6.
Choi (KR101330068) teaches the brake portion of the rotor are spaced apart and the outer peripheral surface of 12 are installed a stator 30 for generating an electric brake is applied when the electromagnetic force, the braking force to the brake to transmit the rotor 12 in response to an electromagnetic force generated in the stator (30) for the brake and the like for the yoke (20) for the brake stator 30 has a core 31 and 
Sylvan et al. (7,063,190) teaches a braking system is provided for braking a shaft mounted for rotation that includes a brake disc, a brake plate, and a spring. The brake disc is coupled to the shaft for rotation therewith and includes a disc face having a plurality of disc plateaus positioned around the circumference of the disc. Each disc plateau includes a disc ramp extending between the disc face and a top surface of the disc plateau. The brake plate is relatively stationary; thus, the brake disc rotates relative to it. The brake plate includes a brake face positioned substantially parallel and adjacent to the disc face and includes a plurality of plate plateaus corresponding to the number of disc plateaus. Each plate plateau includes a plate ramp extending between the plate face and a top surface of the plate plateau. The plate ramps are angled relative to the plate face at the same angle at which the disc ramps are angled to the disc face. Recesses defined between consecutive plate plateaus are dimensioned to correspond to the disc plateaus such that the disc plateaus mate with the recesses. A spring biases the disc face against the plate face, but Sylvan doesn’t teaches a yoke surrounding the solenoid module, wherein a length of an inner ring of the yoke is smaller than a length of an outer ring of the yoke, and wherein a length of a first end of the second friction member facing to the inner ring of the yoke is longer than a length of a second end of the second friction member facing to the outer ring of the yoke as claimed in claims 1 and 6.
Davis et al. (US PG Pub 2010/0301785) teaches the motor assembly 12 according to one embodiment includes a stator assembly 40, a rotor assembly 42, and the brake assembly 30. The stator assembly 40 includes a set of stator windings 41. As will be understood by those of ordinary skill in the art, when the stator windings 41 are energized by the energy supply 14, an electromagnetic flux is generated with respect to the windings 41. The rotor assembly 42 includes a steel hub with magnets 47 attached thereto. The magnetic flux of the rotor magnets 47 opposes the electromagnetic flux of the stator assembly 40, thereby causing the rotor assembly 42 to rotate with respect to axis 11. The brake assembly 30 includes a permanent magnet 32 and an electromagnet 34 with a set of coils 33. The permanent magnet 32 and the electromagnet 34 are housed within a housing 31. The rotor assembly 42 may include a hub 44, but Davis et al. doesn’t teaches a yoke surrounding the solenoid module, wherein a length of an inner ring of the yoke is smaller than a length of an outer ring of the yoke, and wherein a length of a first end of the second friction member facing to the inner ring of the yoke is longer than a length of a second end of the second friction member facing to the outer ring of the yoke as claimed in claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 4, 2021